The defendant contends that the prosecutor’s summation deprived him of a fair trial. Specifically, he urges, the prosecutor repeatedly vouched for the credibility of her witnesses’ testimony. In addition, she argued that the defendant’s friend, who testified on his behalf, was not truthful and that his and defendant’s testimony was "a story”.
Remarks made during summation must be considered in light of the entire trial and the prosecution is entitled to respond to the arguments raised by the defense in summation. (See, People v Galloway, 54 NY2d 396.) Here, defense counsel, in summation, questioned the credibility of the prosecution’s witnesses. Accordingly, the prosecutor properly responded by pointing out to the jury that the witnesses had no motive to lie. Similarly, calling the defense "a story” was within the rhetorical bounds of Galloway (supra; see also, People v Ortiz, 116 AD2d 531, 532). Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.